Case 2:20-cr-00035-JFW Document 29 Filed 05/29/20 Page 1 of 1 Page ID #:157




 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 9
10
     UNITED STATES OF AMERICA,               Case No. CR 20-35-JFW
11
                 Plaintiff,                  ORDER GRANTING DEFENDANT
12                                           MITCHELL ENGLANDER’S
           v.                                UNOPPOSED EX PARTE
13                                           APPLICATION TO CONTINUE
     MITCHELL ENGLANDER,                     CHANGE OF PLEA HEARING DATE
14
                 Defendant.
15
16
                                          ORDER
17
           The Court, having considered Defendant Mitchell Englander’s Unopposed Ex
18
     Parte Application and the Declaration of Janet I. Levine and evidence in support
19
     thereof, and for good cause shown, hereby GRANTS the Ex Parte Application and
20
     ORDERS:
21
           The Change of Plea Hearing currently set for June 4, 2020 at 8 a.m. is hereby
22
     continued until July 7, 2020 at 8:00 a.m.
23
24
           IT IS SO ORDERED.
25
26 Dated: May 29, 2020
27                                               The Honorable John F. Walter
   CC: USPO, USM
28
                                                                  Case No. CR 20-35-JFW
     ORDER GRANTING DEFENDANT MITCHELL ENGLANDER’S UNOPPOSED EX PARTE APPLICATION TO
                          CONTINUE CHANGE OF PLEA HEARING DATE
